Citation Nr: 0013543	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  96-27 440A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased original disability rating for 
hepatitis C rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran's DD 214 shows active military service from 
December 1979 to June 1981, and one year and eight months of 
prior service.  Additional DD Forms 214 show active military 
service from November 1981 to December 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the San Diego, 
California, regional office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
hepatitis C, and assigned a 10 percent evaluation.  The case 
was transferred to the St. Petersburg, Florida RO, which 
increased the evaluation of the disability to 30 percent.  
The veteran has continued to express disagreement with this 
evaluation.  

This case was previously before the Board in December 1997.  
It was remanded at that time for additional development.  The 
requested development has been completed, and the case has 
been returned to the Board for further review.  

The veteran's representative has argued in the May 2000 
Informal Hearing Presentation that the issue of entitlement 
to an increased evaluation for hepatitis is inextricably 
intertwined with the issue of entitlement to an increased 
evaluation for the veteran's service connected depression.  
The record shows that the issue of entitlement to an 
evaluation in excess of 30 percent for depression was raised 
by the veteran in his July 1996 Substantive Appeal of the 
issue of entitlement to an increased evaluation for 
hepatitis.  Entitlement to an evaluation in excess of 30 
percent for depression was denied in an October 1996 rating 
decision.  This issue was also included in an October 1996 
supplemental statement of the case.  The veteran was notified 
at that time that in order to complete the appeal to the 
Board, he would be required to submit a Substantive Appeal 
for any issue for which a Substantive Appeal had not 
previously been submitted.  The veteran did not submit a 
Substantive Appeal for the issue of entitlement to an 
evaluation in excess of 30 percent for depression.  
Therefore, this issue is not currently on appeal, and is not 
inextricable intertwined with the evaluation for hepatitis.  
The issue of entitlement to an increased evaluation for 
depression is referred to the RO for proper consideration.  


FINDING OF FACT

The veteran's hepatitis is productive of not greater than 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbances, requiring dietary restriction 
and other therapeutic measures. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
hepatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7345 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Basically, the veteran contends that the 30 percent 
evaluation currently assigned to his service connected 
hepatitis is inadequate to reflect its current level of 
severity.  He states that he has fatigue, depression, and 
frequent bowel and stomach disturbances.  

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, this is not applicable in an appeal from a rating 
assigned by an initial grant of service connection.  The 30 
percent rating awarded for this disability was made effective 
from the day following separation from service, and hence, 
there is no need to address the question of staged ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The record indicates that entitlement to service connection 
for hepatitis was established in a May 1995 rating decision.  
A 10 percent evaluation was assigned for this disability, 
effective from January 1995.  The evaluation was increased to 
30 percent in an October 1996 rating decision, also effective 
from January 1995.  The 30 percent evaluation currently 
remains in effect. 

The Board notes that these issues involve the veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

For infectious hepatitis with marked liver damage manifest by 
liver function test and marked gastrointestinal symptoms, or 
with episodes of several weeks duration aggregating three or 
more a year and accompanied by disabling symptoms requiring 
rest therapy, a 100 percent rating is merited.  For 
symptomatology that includes moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression, a 60 percent rating is 
warranted.  Minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency but necessitating dietary restriction or other 
therapeutic measures is evaluated as 30 percent disabling.  
For demonstrable liver damage with mild gastrointestinal 
disturbance, a 10 percent evaluation is merited.  Healed, 
nonsymptomatic hepatitis is rated as zero percent disabling.  
38 C.F.R. § 4.114, Diagnostic Code 7345.  

The evidence includes VA treatment records dated January 
1995.  The veteran reported that he had felt more fatigued 
over the past three days with more diarrhea, and that he had 
good days and bad days.  There was no nausea or vomiting.  

The report of a VA examination conducted in February 1995 
notes that Hepatitis C was diagnosed during active service.  
He had been treated with Interferon therapy, but with no 
change in his liver status.  The veteran stated that for the 
last six months he had remained fatigued.  He felt very 
fatigued in the morning, and usually took a nap in the 
morning and a nap in the afternoon.  Physical exertion seemed 
to worsen his symptoms.  He currently did not engage in any 
vigorous activity, but did walk periodically.  His main 
complaints were of persistent fatigue, indigestion, and 
irregularity of stool.  On examination, the veteran was well 
nourished, well developed, and muscular.  The skin 
demonstrated no evidence of liver disease.  An examination of 
the abdomen revealed no tenderness or masses, and the liver 
was not enlarged to palpation.  The diagnosis was chronic 
hepatitis C, which was symptomatic with chronic fatigue on a 
daily basis, requiring one or two naps a day, and 
intermittent bloating, diarrhea and constipation, but without 
nausea, vomiting, or weight loss.  

VA treatment records show that the veteran continued to be 
followed for his hepatitis.  In February 1995, the veteran 
complained of fatigue, depression, some abdominal gas, and 
diarrhea.  There was no abdominal pain, and his appetite was 
good.  His weight fluctuated up and down 10 to 15 pounds.  
March 1995 records indicate that there was no sign of 
cirrhosis, and that the disability was apparently stable.  
There were complaints of fatigue and light-headedness in June 
1995 and July 1995.  He complained of abdominal cramps in 
August 1995, and the assessment was hepatitis C with 
depression, panic attacks, and complaints suggestive of 
irritable bowel syndrome.  Other August 1995 records note 
multiple gastrointestinal symptoms.

September 1995 VA treatment records include reports of 
depression and panic attacks.  Additional September 1995 
records show that the veteran complained of malaise, fatigue, 
constipation, and diarrhea, and that he believed it had 
worsened over the past few months.  There was no jaundice, 
nausea, anorexia, fever, abdominal pain, headaches, or 
vomiting.  On examination, the abdomen was soft and 
nontender, with positive bowel sounds throughout.  There were 
no organomegaly, masses, bruits, or ascites.  The extremities 
displayed no jaundice or edema, and an examination of the 
skin was negative.  The assessment was evaluate for possible 
chronic active hepatitis. 

VA records from September 1995 show that the veteran 
underwent a needle biopsy of the liver.  The diagnosis was 
chronic active hepatitis with portal and early bridging 
fibrosis.  

A VA abdominal ultrasound was also conducted in September 
1995.  The impression was non-specific ultrasound findings of 
overall increased liver echogenicity, which was compatible 
with the veteran's history, or fatty infiltration.  

The veteran continued to be followed for his hepatitis in 
1996.  February 1996 records show that testing was negative 
for cirrhosis, but revealed early bridging fibrosis.  He had 
been restarted on Interferon.  He continued to complain of 
fatigue and abdominal bloating.  

In a May 1996 statement to his doctor, the veteran said his 
symptoms included severe fatigue, constipation, gas, 
diarrhea, and a bloated stomach.  He had to eat a fairly 
strict diet to keep his energy level high and reduce his 
stomach symptoms.  The veteran noted that flu like symptoms 
would accompany his use of Interferon.  He added that his 
illness and medication made it difficult to work at his job, 
especially if he was required to drive for a long distance.  

A June 1996 letter from the veteran's doctor notes that the 
veteran has chronic hepatitis C.  He was currently receiving 
Intron A treatments, and he was being monitored to assess the 
treatment.  

Private medical records dated March 1997 reveal that the 
veteran underwent a liver biopsy.  There was an occasional 
lobular collection of inflammatory cells representing focal 
lobular hepatitis.  The histologic features were interpreted 
to represent chronic active hepatitis with a focal lobular 
hepatitis.  There was no significant increase in fibrous 
tissue, and bridging fibrosis was not appreciated.  

Private medical records from February 1997 to May 1997 show 
that the veteran continued to receive treatment for his 
hepatitis.  He experienced abdominal pain, gas, and 
dyspepsia, but after being placed on medication for these 
symptoms, they were reduced to the extent that April 1997 
records showed no significant abdominal pain.  VA treatment 
records during this period note treatment for depression. 

Private medical records from January 1998 show that the 
veteran underwent flexible sigmoidoscopy with biopsies.  The 
impression was normal appearing colonic mucosa, and probable 
irritable bowel syndrome.  

A VA right upper quadrant ultrasound was administered in 
November 1998.  There were no ascites, and the liver showed 
no focal lesions or intrahepatic bile duct dilation.  The 
impression was of a normal study.  

VA treatment records dated from November 1998 to February 
1999 show that the veteran continued to be treated for 
hepatitis C and depression.  He continued to have complaints 
of gas, flatulence, and occasional diarrhea.  

The veteran was afforded a VA examination of his liver in 
July 1999.  He reported that he experienced frequent 
diarrhea, and that his weight would fluctuate up and down.  
He was unaware of any cirrhosis.  The veteran denied 
vomiting, hematemesis, or melena.  He would have colic a 
couple of times every few weeks.  On other occasions he would 
experience early morning nausea.  He had weakness, 
depression, and anxiety all of the time, and fatigue at least 
80 percent of the time.  The veteran said he was often 
sleepy.  On examination, there was no evidence of weight loss 
or weight gain.  There were no ascites.  The abdomen had a 
slight upper quadrant tenderness.  The liver was 13 
centimeters by percussion.  The veteran did not have any 
superficial abdominal veins, and the examiner stated that 
there were no other signs of liver disease such as palmar 
erythema or spider angiomata.  The diagnosis was chronic 
active hepatitis secondary to hepatitis C.  An addendum to 
the examination noted the laboratory findings, and indicated 
that the claims folder and the December 1997 remand had been 
reviewed.  

The Board finds that entitlement to an increased evaluation 
for the veteran's service connected hepatitis C is not 
warranted.  Initially, the Board notes that the veteran has 
received treatment for depression.  However, entitlement to 
service connection for depression has been established as a 
separate disability, with a 30 percent evaluation.  
Therefore, the Board will place greater weight on the 
remaining symptomatology required for an increased 
evaluation.  38 C.F.R. § 4.14.  

In addition to depression, the evidence shows that early 
bridging fibrosis was detected in a September 1995 biopsy.  
However, a March 1997 biopsy was negative for bridging 
fibrosis.  There is no evidence that the veteran's liver has 
developed cirrhosis or ascites.  Furthermore, there are no 
findings of jaundice, palmar erythema, spider angiomata, or 
other evidence of liver disease.  The veteran's remaining 
symptomatology includes complaints of nausea, frequent 
diarrhea alternating with constipation, gas, and bloating, 
and fatigue that requires at least one daily nap.  The 
veteran has noted that he must watch his diet to control his 
symptoms.  However, there is no vomiting, and the veteran's 
appetite remains good.  He experiences occasional abdominal 
pain, but this has been reduced with medication.  As the only 
indication of liver damage is the early bridging fibrosis 
detected in September 1995, but not seen in March 1997, the 
Board finds that the evidence does not demonstrate greater 
than minimal liver damage.  Furthermore, the Board finds that 
the associated gastrointestinal symptoms and fatigue 
described above do not constitute the disabling recurrent 
episodes required for an increased evaluation, but more 
nearly resemble those of the lesser degree represented by the 
30 percent evaluation currently in effect.  Therefore, 
entitlement to an evaluation in excess of 30 percent is not 
demonstrated.  38 C.F.R. §§ 4.7, 4.114 Diagnostic Code 7345.  

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1999).  There is no objective evidence that this service- 
connected disability presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
hepatitis C is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

